

117 HR 419 IH: No Taxpayer Funding for the World Health Organization Act
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 419IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Roy (for himself, Mrs. Boebert, Mr. Budd, Mr. Grothman, Mr. McClintock, Mr. Biggs, Mr. Cawthorn, Mr. Steube, Mrs. McClain, Mr. Murphy of North Carolina, Mr. Cline, and Mr. Moore of Alabama) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit United States assessed and voluntary contributions to the World Health Organization.1.Short titleThis Act may be cited as the No Taxpayer Funding for the World Health Organization Act.2.Prohibition on assessed and voluntary contributions to the World Health OrganizationNotwithstanding any other provision of law, effective on the date of the enactment of this Act, the United States may not provide any assessed or voluntary contributions to the World Health Organization.